 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 1 of 13 Page ID #:36



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
     Attorneys for Plaintiff
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   BRITTNEY MEJICO, an individual,            Case No. 5:20-cv-2299 JWH (KKx)
12                Plaintiff,
                                                FIRST AMENDED COMPLAINT
13                v.
14 SIMON & SCHUSTER, INC., a New
   York corporation; and DOES 1 – 10,
15 inclusive,

16                Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


                                    FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 2 of 13 Page ID #:37



1          Plaintiff Brittney Mejico (“Plaintiff”) complains and alleges as follows:
2                     INTRODUCTION & OVERVIEW OF CLAIMS
3                                            1.    Plaintiff is a blind California consumer.
4                                     Earlier this year, she accepted a “free” trial online
5                                     Pimsleur language learning service/subscription and
6                                     related products from Simon & Schuster, Inc.
7                                     (‘‘Defendant”).
8                                            2.    Defendant made and continues to make
9                                     offers of “free” services and products that violate
10                                    California law in at least two ways. Specifically,
11                                    Defendant:
12               (a) fails to present the automatic renewal offer terms or continuous service
13                   offer terms, including its full cancellation policy, in a clear and
14                   conspicuous manner and in visual proximity to the request for consent
15                   to the offer before the subscription or purchasing agreement was
16                   fulfilled in violation of Cal. Bus. & Prof. Code § 17602(a)(l); and
17               (b) fails to provide an acknowledgment that includes the automatic renewal
18                   or continuous service offer terms, including its full cancellation policy
19                   in a manner that is capable of being retained by the consumer in
20                   violation of Cal. Bus. & Prof. Code §§ 17602(a)(3).
21                                           3.    As a result, the product or service provided
22                                    by Defendant to Plaintiff is an unconditional gift
23                                    pursuant to Cal. Bus. & Prof. Code § 17603 and must
24                                    be refunded.
25                              JURISDICTION AND VENUE
26         4.    This Court has diversity jurisdiction over all causes of action asserted
27   herein. There is complete diversity of citizenship in that Plaintiff is a citizen of the
28   State of California and Defendant is a corporation organized under the laws of the State

                                              -2-
                                    FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 3 of 13 Page ID #:38



     of New York and has its principal place of business in the State of New York.
1
     Additionally, the amount in controversy exceeds $75,000, exclusive of interest and
2
     costs.
3
              5.   This Court also has personal jurisdiction over Defendant because
4
     Defendant currently does business in this state and has sufficient minimum contacts
5
     with this state.
6
              6.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
7
     Plaintiff is a resident of this District, and because Defendant is subject to personal
8
     jurisdiction in this District and a substantial portion of the conduct complained of herein
9
     occurred in this District.
10
                                            PARTIES
11
              7.   Plaintiff Brittney Mejico is a California consumer. Plaintiff is completely
12
     blind. Plaintiff accepted Defendant’s offer of a “free” trial online Pimsleur language
13
     learning service/subscription and related products and is a consumer as defined under
14
     Cal. Bus. & Prof. Code § 17601(d).
15
              8.   Plaintiff both genuinely wanted to avail herself of Defendant’s services
16
     and, as a consumer advocate for the blind, also wanted to determine whether Defendant
17
     would abide by its obligations under California law. As such, she is a dual-motivation
18
     “tester” who advances important consumer rights who should be “praised.” Murray v.
19
     GMAC Mortgage Corp., 434 F.3d 948, 954 (7th Cir. 2006).
20
              9.   Plaintiff is informed and believes, and upon such information and belief
21
     alleges, that Defendant Simon & Schuster, Inc. is a New York corporation with its
22
     principal place of business located in New York, New York. Defendant operates in
23
     California and has done business in California at all times relevant. At all relevant
24
     times, Defendant made, and continues to make, free trial service offers to consumers in
25
     California. Defendant operates a website which markets online Pimsleur language
26
     learning services/subscriptions and related products.
27

28

                                               -3-
                                     FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 4 of 13 Page ID #:39



1          10.    The true names and capacities of the Defendants sued herein as DOES 1
2    through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such
3    Defendants by fictitious names. Each of the Defendants designated herein as a DOE is
4    legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of
5    Court to amend this Complaint to reflect the true names and capacities of the DOE
6    Defendants when such identities become known.
7          11.    At all relevant times, each and every Defendant was acting as an agent
8    and/or employee of each of the other Defendants and was acting within the course
9    and/or scope of said agency and/or employment with the full knowledge and consent of
10   each of the Defendants. Each of the acts and/or omissions complained of herein were
11   alleged and made known to, and ratified by, each of the other Defendants (Simon &
12   Schuster, Inc. and DOE Defendants will hereafter collectively be referred to as
13   “Defendant”).
14                                FACTUAL BACKGROUND
15   California Business Professions Code §§ 17600-17606
16         12.    On December 1, 2010, sections 17600-17606 of the Cal. Bus. & Prof.
17   Code, i.e., the Automatic Renewal Law (“ARL”), came into effect. The Legislature’s
18   stated intent for this Article was to end the practice of ongoing charges to consumers’
19   payment methods without consumers’ explicit consent for ongoing shipments of a
20   product or ongoing deliveries of service. See Cal. Bus. & Prof. Code § 17600. Section
21   17602, operative in its current form on July 1, 2018, contains specific requirements, as
22   set forth below, concerning free trial offers made in connection with such service and
23   subscription offers.
24         13.    Cal. Bus. & Prof. Code § 17602(a) makes it unlawful for any business
25   making a free gift or trial offer to a consumer in this state to do, inter alia, any of the
26   following:
27         “(1) Fail to present the automatic renewal offer terms or continuous service
28         offer terms in a clear and conspicuous manner before the subscription or

                                               -4-
                                     FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 5 of 13 Page ID #:40



           purchasing agreement is fulfilled and in visual proximity, or in the case of
1          an offer conveyed by voice, in temporal proximity, to the request for
2          consent to the offer.
           ...
3          (3) Fail to provide an acknowledgment that includes the automatic renewal
           or continuous service offer terms, cancellation policy, and information
4          regarding how to cancel in a manner that is capable of being retained by
           the consumer. If the offer includes a free trial, the business shall also
5
           disclose in the acknowledgment how to cancel and allow the consumer to
6          cancel before the consumer pays for the goods or services.”
7    (Cal. Bus. & Prof. Code § 17602(a)(1), (3).)

8          14.    Cal. Bus. & Prof. Code § 17601(a) defines the term “Automatic renewal”

9    as a “plan or arrangement in which a paid subscription or purchasing agreement is

10   automatically renewed at the end of a definite term for a subsequent term.”

11         15.    Pursuant to Cal. Bus. & Prof. Code § 17601(c), “clear and conspicuous” or

12   “clearly and conspicuously’’ means “in larger type than the surrounding text, or in

13   contrasting type, font, or color to the surrounding text of the same size, or set off from

14   the surrounding text of the same size by symbols or other marks, in a manner that

15   clearly calls attention to the language.”

16         16.    Section 17603 of Cal. Bus. & Prof. Code provides: “In any case in which a

17   business sends any goods, wares, merchandise, or products to a consumer, under a

18   continuous service agreement or automatic renewal of a purchase, without first

19   obtaining the consumer’s affirmative consent as described in Section 17602, the goods,

20   wares, merchandise, or products shall for all purposes be deemed an unconditional gift

21   to the consumer, who may use or dispose of the same in any manner he or she sees fit

22   without any obligation whatsoever on the consumer’s part to the business, including.

23   but not limited to, bearing the cost of, or responsibility for, shipping any goods, wares,

24   merchandise, or products to the business.”

25   Defendant’s Business and Violations of California Law

26         17.    Defendant offers via its website “free trials” of various products and

27   services. Defendant’s product and services plan constitutes an automatic renewal plan

28   or arrangement for the purposes of Cal. Bus. & Prof. Code § 17601.

                                                -5-
                                      FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 6 of 13 Page ID #:41



1          18.    Defendant also failed to state in clear and conspicuous language (i.e., in
2    larger type than the surrounding text, or in contrasting type, font, or color to the
3    surrounding text of the same size, or set off from the surrounding text of the same size
4    by symbols of other marks, in a manner that clearly calls attention to the language) the
5    specifics as required by statute, specifically by Cal. Bus. & Prof. Code § 17602(a)(l), as
6    set forth above. In particular, Defendant’s full cancellation policy is on a specific
7    webpage, i.e., Pimsleur Terms of Use at https://www.pimsleur.com/c/terms-of-use (last
8    visited Dec. 14, 2020), instead of the webpage with the “Start My Subscription!”
9    button, the latter of which webpage requests the consumer’s consent to the automatic
10   renewal subscription offer. In particular, section 6 of the “Pimsleur Terms of Use”
11   effective as of March 23, 2020 states as follows:
12                “6. Cancellation of Recurring Subscription. You can cancel your
13         recurring Pimsleur Subscription at any time by contacting us at (800) 578-8284
14         24 hours a day, seven days a week, or by logging in to your account at
15         accounts.pimsleur.com, locating the specific Pimsleur Subscription under
16         “Subscriptions”, clicking on the “Cancel Subscription” link for that Subscription,
17         completing the “Cancel Subscription” form, and clicking “Confirm” on that page.
18         If you cancel your Pimsleur Subscription during a free Trial Period (defined
19         below), access to your Pimsleur Subscription will immediately terminate. If you
20         cancel your Pimsleur Subscription after a Trial Period (should there be one) and
21         during a paid subscription period, the cancellation will go into effect at the end of
22         the then-current billing period. You will have continued access to your Pimsleur
23         Subscription for the remainder of your paid billing period, but YOU WILL NOT
24         RECEIVE A REFUND OF ANY FEES PAID, unless required by applicable
25         law. You must cancel your Pimsleur Subscription no later than 11:59 PM
26         Eastern Time on the last day of your current subscription period to avoid
27         paying the Fees for the next subscription period. (For the purpose of clarity
28         and without limiting the foregoing, if your Pimsleur Subscription is scheduled

                                               -6-
                                     FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 7 of 13 Page ID #:42



           to renew on January 1st, you must cancel by 11:59 PM ET on December 31st
1
           to avoid being charged for a renewal.) After cancellation of your Pimsleur
2
           Subscription, you will continue to owe any accrued amounts due under these
3
           Subscription Terms and not yet paid.”
4
     (emphasis added).
5
           19.   In addition, section 9.1 of the “Pimsleur Terms of Use” effective as of
6
     March 23, 2020 states as follows:
7
                 “9.1 Trial Period. PIMSLEUR may provide a limited free trial period
8
           (“Trial Period”) to new subscribers and certain former subscribers at its sole
9
           discretion, but is under no obligation to do so, and Trial Periods may not be
10
           available at all times or in all areas. PIMSLEUR reserves the right, in its absolute
11
           discretion, to determine your eligibility for a Trial Period. The specific terms of
12
           the Trial Period will be stated in the marketing material describing the particular
13
           Trial Period offer. If PIMSLEUR provides you with a Trial Period, you must
14
           provide valid Payment Method information to PIMSLEUR in order to access
15
           your Pimsleur Subscription product during the Trial Period. PIMSLEUR will not
16
           charge you in connection with the Trial Period. If you do not cancel your
17
           Pimsleur Subscription by the last “day” (defined below) of your Trial Period, you
18
           authorize PIMSLEUR to begin your paying Pimsleur Subscription and
19
           automatically charge your Payment Method for your first periodic Fee at the end
20
           of your Trial Period. A “day” for the purposes of these Subscription Terms and
21
           as relates to trial subscriptions begins at 12:01 AM Eastern Time on the day
22
           you complete the sign-up process, regardless of what time of day you actually
23
           sign up. PIMSLEUR WILL NOT SEND YOU NOTICE THAT YOUR TRIAL
24
           PERIOD HAS ENDED OR THAT YOUR PAYING SUBSCRIPTION HAS
25
           BEGUN. IF YOU WISH TO AVOID CHARGES TO YOUR PAYMENT
26
           METHOD, YOU MUST CANCEL THE TRIAL PERIOD PRIOR TO 11:59
27
           PM ET ON THE LAST “DAY” OF YOUR TRIAL PERIOD. You will only
28

                                              -7-
                                    FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 8 of 13 Page ID #:43



           have one Trial Period before you must begin paying for your Pimsleur
1
           Subscription. If you exceed this limit, PIMSLEUR may charge your Payment
2
           Method for any Trial Period after the first, or suspend your use of the Pimsleur
3
           Subscription, in its sole discretion.
4
     (emphasis added). Given that the foregoing emphasized disclosures in sections 6 and
5
     9.1 of the Pimsleur Terms of Use, effective as of March 23, 2020, are indisputably part
6
     of the Defendant’s cancellation policy, they were required to be disclosed in “visual
7
     proximity” to the order webpage with the “Start My Subscription!” button. Defendant’s
8
     failure to do so violated Cal. Bus. & Prof. Code § 17602(a)(1).
9
           20.     Defendant also failed to provide an acknowledgement that includes the
10
     automatic renewal or continuous service offer terms, including its full cancellation
11
     policy in a manner that is capable of being retained by Plaintiff in violation of Cal. Bus.
12
     & Prof. Code §§ 17602(a)(3).
13
           21.     Because California law regulating companies who offer “free trials” is
14
     stringent and the consequences for violating it are severe, some companies attempt to
15
     avoid their obligations by unilaterally imposing anti-consumer provisions such as
16
     mandatory arbitration, waiver of class action remedies, damage limitations, and/or
17
     application of foreign law upon California consumers. At the time Plaintiff accepted
18
     Defendant’s offer, Plaintiff was not aware of any such provisions, was never presented
19
     with any such provisions, and did not agree to any such provisions. As such, if and to
20
     the extent that the Defendant now tries to “ambush” Plaintiff with any such terms, they
21
     cannot be imposed upon Plaintiff. See, e.g., National Federal of the Blind v. The
22
     Container Store, Inc., 904 F.3d 70, 75-77, 83-84 (1st Cir. 2018).
23
                                  FIRST CAUSE OF ACTION
24
        FAILURE TO PRESENT AUTOMATIC RENEWAL OFFER TERMS OR
25
                 CONTINUOUS SERVICE OFFER TERMS CLEARLY AND
26
      CONSPICUOUSLY AND IN VISUAL, PROXIMITY TO THE REQUEST FOR
27
                 CONSENT OFFER (CAL. BUS. & PROF. CODE § 17602(a)(l))
28

                                               -8-
                                     FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 9 of 13 Page ID #:44



1                             (By Plaintiff Against All Defendants)
2          22.     The foregoing paragraphs are alleged herein and are incorporated herein
3    by reference.
4          23.     California’s Business and Professions Code § 17602(a)(1) provides:
5                (a) It shall be unlawful for any business making an automatic renewal or
                 continuous service offer to a consumer in this state to do any of the
6
                 following:
7
                      (l) Fail to present the automatic renewal offer terms or continuous
8                     service offer terms in a clear and conspicuous manner before the
                      subscription or purchasing agreement is fulfilled and in visual
9                     proximity, or in the case of an offer conveyed by voice, in temporal
10                    proximity, to the request for consent to the offer.

11   (Cal. Bus. & Prof. Code § 17602(a)(1).)

12
           24.     Defendant made a “free trial” and automatic renewal offer to Plaintiff in

13
     violation of these requirements. As a result of Defendant’s violations of Cal. Bus. &

14
     Prof. Code § 17602(a)(l), Defendant is subject under Cal. Bus. & Prof. Code § 17604 to

15
     all civil remedies that apply to a violation of Article 9, of Chapter l, of Part 3, of

16
     Division 7 of the Cal. Bus. & Prof. Code including, but not limited to, an unconditional

17
     gift or restitution to Plaintiff under Cal. Bus. & Prof. Code § 17603.

18
                                SECOND CAUSE OF ACTION

19
                   FAILURE TO PROVIDE ACKNOWLEDGMENT WITH

20
         AUTOMATIC RENEWAL TERMS AND INFORMATION REGARDING

21
                              FULL CANCELLATION POLICY

22
                          (CAL. BUS. & PROF. CODE § 17602(a)(3))

23
                              (By Plaintiff Against All Defendants)

24
           25.     The foregoing paragraphs are alleged herein and are incorporated herein

25
     by reference.

26
           26.     California’s Business and Professions Code § 17602(a)(3) provides:

27

28

                                               -9-
                                     FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 10 of 13 Page ID #:45



                     (a) It shall be unlawful for any business making an automatic renewal or
1                    continuous service offer to a consumer in this state to do any of the
2                    following:

3                          (3) Fail to provide an acknowledgment that includes the automatic
                           renewal offer terms or continuous service offer terms, cancellation
4                          policy, and information regarding how to cancel in a manner that is
                           capable of being retained by the consumer.
5

6    (Cal. Bus. & Prof. Code § 17602(a)(3) (emphasis added).)
7              27.   Defendant violated this requirement by failing to provide Plaintiff with an

8    acknowledgement that includes the automatic renewal or continuous service offer

9    terms, including its full cancellation policy in a manner that is capable of being retained

10   by Plaintiff. As a result of Defendant’s violations of Cal. Bus. & Prof. Code §§

11   17602(a)(3), Defendant is subject under Cal. Bus. & Prof. Code § 17604 to all civil

12   remedies that apply to a violation of Article 9, of Chapter l, of Part 3, of Division 7 of

13   the Cal. Bus. & Prof. Code including, but not limited to, an unconditional gift or

14   restitution to Plaintiff under Cal. Bus. & Prof. Code § 17603.

15                                  THIRD CAUSE OF ACTION

16                   VIOLATION OF THE UNFAIR COMPETITION LAW

17                          (CAL. BUS. & PROF. CODE§ 17200 et. seq.)

18                              (By Plaintiff Against All Defendants)

19             28.   The foregoing paragraphs are alleged herein and are incorporated herein

20   by reference.

21             29.   Cal. Bus. & Prof. Code § 17200, et seq. (the “UCL”) prohibits unlawful

22   business acts or practices. Cal. Bus. & Prof. Code § 17204 allows “a person who has

23   suffered injury in fact and has lost money or property” to prosecute a civil action for

24   violation of the UCL. Such a person may bring such an action on behalf of himself or

25   herself and others similarly situated who are affected by the unlawful business practice

26   or act.

27

28

                                                 - 10 -
                                       FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 11 of 13 Page ID #:46



1          30.     Since December l, 2010, and continuing to the present, Defendant has
2    committed unlawful business acts or practices as defined by the UCL, by violating Cal.
3    Bus. & Prof. Code §§ 17602(a)(l) and 17602(a)(3).
4          31.     Plaintiff has standing to pursue this claim because she suffered injury in
5    fact and has lost money or property as a result of Defendant’s actions as set forth
6    herein. Plaintiff accepted Defendant’s free trial offer but was later charged monies in
7    violation of the law, thus causing an actual injury to Plaintiff. Plaintiff would not have
8    consented to the free trial offer if Defendant had made appropriate disclosures required
9    by the ARL.
10         32.     Plaintiff is entitled to enforce all applicable penalty provisions pursuant to
11   Cal. Bus. & Prof. Code § 17202, and to obtain injunctive relief pursuant to Cal. Bus. &
12   Prof. Code § 17203. The amount in controversy with respect to all such relief is in
13   excess of $75,000, exclusive of interest and costs.
14                                   PRAYER FOR RELIEF
15         WHEREFORE, Plaintiff requests the following relief:
16         A.      That the Court find and declare that Defendant has violated Cal. Bus. &
17   Prof. Code § 17602(a)(1) by failing to present the automatic renewal offer terms, or
18   continuous service offer terms, in a clear and conspicuous manner and the visual
19   proximity to the request for consent to the offer before the subscription or purchasing
20   agreement was fulfilled;
21         B.      That the Court find and declare that Defendant has violated Cal. Bus. &
22   Prof. Code § 17602(a)(3) by failing to provide an acknowledgment that includes the full
23   cancellation policy in a manner that is capable of being retained by the consumer;
24         C.      That the Court find and declare that Defendant has violated the UCL and
25   committed an unlawful business practice by violating Cal. Bus. & Prof. Code § 17602;
26         D.      That the Court award to Plaintiff actual damages, restitution, or an
27   unconditional gift pursuant to Cal. Bus. & Prof. Code §§ 17203, 17603, together with
28   injunctive relief pursuant to Cal. Bus. & Prof. Code § 17203, with the amount in

                                                - 11 -
                                      FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 12 of 13 Page ID #:47



1    controversy with respect to all such relief being in excess of $75,000, exclusive of
2    interest and costs;
3          E.       That Plaintiff be awarded attorneys’ fees and costs pursuant to Cal. Civ.
4    Proc. Code § 1021.5; and
5          F.       That the Court award such other and further relief as this Court may deem
6    appropriate.
7

8
     Dated: December 14, 2020               PACIFIC TRIAL ATTORNEYS, APC

9
                                            By: /s/ Scott J. Ferrell
10                                          Scott. J. Ferrell
                                            Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                - 12 -
                                      FIRST AMENDED COMPLAINT
 Case 5:20-cv-02299-FLA-KK Document 10 Filed 12/14/20 Page 13 of 13 Page ID #:48



1                               CERTIFICATE OF SERVICE
2          I hereby certify that on December 14, 2020, I electronically filed the foregoing
3    FIRST AMENDED COMPLAINT with the Clerk of the Court using the CM/ECF
4    system which will send notification of such filing via electronic mail to all counsel of
5    record.
6
                                                     /s/ Scott J. Ferrell Esq.
7                                                      Scott J. Ferrell, Esq.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -2-
                                    FIRST AMENDED COMPLAINT
